Dismiss and Opinion Filed March 10, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00034-CV

        IN RE RODNEY TURNIPSEED AND DALLAS CONTAINER
                     CORPORATION, Relators

           Original Proceeding from the 101st Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-06444

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                        Opinion by Justice Partida-Kipness
      In their January 15, 2021 petition for writ of mandamus and motion for stay,

relators contend that the trial court should have abated the underlying suit until real

party in interest cured the defects in her capacity to bring survival claims. In her

response to relators’ motion for stay, real party advised us that she has filed an

amended petition removing the survival claims from the underlying suit.

Accordingly, we asked the parties to file letter briefs addressing whether relators’

request for mandamus relief is moot.
      In their letter briefs, the parties agree that this original proceeding is moot.

Accordingly, we dismiss the petition for writ of mandamus, and deny the stay motion

as moot.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE
210034F.P05




                                        –2–